Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is responsive to the application filed April 14, 2020.
Claims 1-20 are currently pending and have been fully examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Step 1
The claim(s) recite(s) subject matter within a statutory category as a process (claim 12) and a machine (claim 1), which are recited as a method and system that performs the steps and/or functions of: storing medication data for a plurality of patients including dosage data, wherein the dosage data includes a first dosage amount; receiving patient data from a plurality of user computer devices associated with the plurality of patients, the patient data including measurements for at least one of weight, blood pressure, and pulse; receiving, from a healthcare provider computer device, a second dosage amount as an adjustment to the first dosage amount associated with a first patient of the plurality of patient; transmitting the second dosage amount to a first user computer device of the plurality of user computer devices, wherein the first user computer device is associated with the first user; receiving additional patient data from the first user computer device; comparing the received additional patient data corresponding to the first patient to a reference model tailored to the first patient, the reference model based on historical patient data of the first patient, and including threshold data for the at least one of weight, blood pressure, and pulse, the threshold data established by a healthcare provider associated with the corresponding patient; generating instructions for displaying a first graphical user interface on a healthcare provider computer device associated with the healthcare provider; and transmitting the generated instructions to the healthcare provider computer device to cause the first graphical user interface to be displayed on the healthcare provider computer device including the additional patient data.

Step 2A: Prong 1
When taken individually and as a whole, the steps corresponds to concepts identified as abstract ideas by the courts, such as “mental processes”, which are concepts performed in the human mind (including an observation, evaluation, judgment, opinion) (MPEP 2106.04(a)). Mental processes also includes processes that are recited as being performed by a computer as long as the underlying process is capable of practicably being performed in the human (MPEP 2106.04(a)(2).III.C).
The claim is directed to a system to perform the process of comparing patient data to a reference model, which is performed by the system comparing received additional patient data to a reference model tailored to the first patient. This is evaluating the patient data through comparison to a model based on historical patient data and including threshold data for individual patient parameters.

Step 2A: Prong 2


Insignificant Extra-Solution Activity
The steps of: storing medication data for a plurality of patients; receiving patient data from a plurality of user computer devices; receiving, from a healthcare computer device, a second dosage amount; and receiving additional patient data are examples of mere data gathering, which is an insignificant extra-solution activity (MPEP 2106.5(g)). 
The steps specifying: the stored medication data be for a plurality of patients and including dosage data that includes a first dosage amount, the patient data be received from a plurality of user computer devices associated with the plurality of patients, and the patient data including measurements for at least one of weight, blood pressure, and pulse; the second dosage amount be received from a healthcare provider computer device and the second dosages amount be an adjustment to the first dosage amount associated with a first patient of the plurality of patients; and the additional patient data be received from the first user computer device; are examples of selecting by type or source the data to be manipulated, which is an extra-solution activity (MPEP 2106.05(g)). 
The steps of transmitting the second dosage amount to a first user computer device and generating instructions for displaying a first graphical user interface on a healthcare provider computer device associated with the healthcare provider transmitting the generated instructions to the healthcare provider computer device to cause the first graphical user interface to be displayed on the healthcare provider computer device 
Insignificant extra-solution activities are not sufficient to integrate the abstract idea into a practical application or cause the claim to amount to significantly more than the abstract idea (MPEP 2106.05(g))

Generally Linking Implementation a Particular Technological Environment or Field of Use
The steps describing the comparison be between the additional patient data and a reference model tailored to the patient and based on historical patient data are steps that are used to generally link the performance of comparing data to the field of patient monitoring. 
The steps reciting generically recited components of a computer system, such as a health monitoring computing device for monitoring patient vitals in real time, the HM computing device including at least one processor in communication with at least one memory device, a plurality of user computer devices including a first user computer device associated with the first user, and a healthcare provider computer device, only serve to generally link the implementation of the abstract idea to a technological environment, which would be a system of networked computers with a central computer system (the HM computing device) and connected user devices (the user computer devices and the healthcare provider user devices).
Generally linking the application of the abstract idea to a particular field of use or technological environment is not sufficient to integrate the abstract idea into a practical application or cause the claim to amount to significantly more than the abstract idea (MPEP 2106.05(h)). 

Mere Instructions to Apply the Abstract Idea Using a Computer
The steps reciting the use of computer components, such as “the at least one processor programmed to:”, “receive patient data from a plurality of user computer devices”, “receive, from a healthcare provider computer device”, “transmit the second dosage amount to a first user computer device of the plurality of user computer devices”, “generate instructions for displaying a first graphical user interface on a healthcare provider computer device”, and “transmit the generated instructions to the healthcare provider computer device to cause the first graphical user interface to be displayed on the healthcare provider computer device”, serve as mere instructions to apply the abstract idea using a computer. Mere instructions to apply the abstract idea using a computer are not sufficient to integrate the abstract idea into a practical application or amount to significantly more than the abstract idea (MPEP 2106.05(f)). 

Step 2B
The claims also do not include additional elements that are sufficient to be considered a significantly more than the abstract idea because the additional elements amount to: insignificant extra-solution activity (MPEP 2106.05(g)), mere instructions to apply it with a computer (MPEP 2106.05(f)), generally linking the application of the abstract idea to a particular field of use or technological environment (MPEP 2106.05(h)), or a well-understood, routine, and conventional limitation (MPEP 2106.05(d)), as discussed below.
The steps addressed above in Step 2A: Prong 2, when considered again under Step 2B are not considered to make the claims amount to significantly more than the abstract idea because those steps, when considered additionally with regards to Step 2B, are still considered to be either insignificant extra-solution activity, mere instructions to apply an abstract idea with a computer, or generally linking the application of the abstract idea to a particular field of use or 
The steps recited as either being part of the abstract idea or insignificant extra-solution activity are all examples of at least one of: storing and retrieving data from a memory (storing medication data for a plurality of patients), sending and receiving data over a network (receiving patient data from user devices, receiving dosage data from provider devices, transmitting dosage data to user devices, and transmitting instructions to provider devices), electronic recordkeeping, or performing repetitive calculations. All of those functions have been identified as well-understood, routine, and conventional functions of a generic computer that are not significantly more than the abstract idea when claimed broadly or as an extra-solution activity (MPEP 2106.05(d).II).
The recited computer components (e.g., the computer devices, the at least one processor in communication with at least one memory device) are all generically recited components (see specification, par. [0104]-[0111]). Commercially available components, generic computer components, and specially-programmed computer components performing the functions of a generic computer are not considered to be amount to significantly more than the abstract idea (MPEP 2106.05(b)).
When considered as a whole, the components do not provide anything that is not present when the component parts are considered individually. Using the broadest reasonable interpretation, the system as a whole is a system of networked generic computer devices that is able to receive and transmit patient data between computer devices and analyze the received patient data through comparisons to a reference model. This is a generic computer device performing the abstract idea and insignificant extra-solution activities through these generically described devices performing well-understood, routine, and conventional functions of a generic computer (MPEP 2106.05(d).II).

Dependent Claim Analysis
Claims 2-11 are ultimately dependent from Claim(s) 1 and includes all the limitations of Claim(s) 1. Therefore, claim(s) 2-11 recite the same abstract idea recited in claim 1.
Claim 2 recites additional limitations that amount to an additional judicial exception because it recites a mental process. The additional limitations describe determining a status category for the patient, which is evaluating a set of data and making a judgment regarding the category to which it should be assigned. Additional limitations that are also judicial exceptions are not sufficient to integrate the judicial exception into a practical application (MPEP 2106.04.II.A.2).
Claim 3 recites additional limitations that amount to the insignificant extra-solution activity of necessary data outputting (MPEP 2106.05(g)). The additional limitations describe providing an adjustment to the dosage amount as a push notification, which is described in the specification to be at least, “but not limited to, an app based message, SMS message, or an MMS message.” This describes using conventional ways of sending and receiving data over a network, which, when claimed broadly or as insignificant extra-solution activity, is a well-understood, routine, and conventional function of a generic computer (MPEP 2106.05(d).II).
Claim 4 recites additional limitations that describe receiving an adjustment threshold from the healthcare provider and updating the reference model based on the adjustment threshold. This amounts to the insignificant extra-solution activity of mere data gathering (MPEP 2106.05(g)). In addition, the updating of the reference model is storing and retrieving data in a memory and electronic recordkeeping, which are both well-understood, routine, and conventional functions of a generic computer when claimed broadly or as insignificant extra-solution activity (MPEP 2106.05(d).II).
Claims 5 and 7 recite additional limitations that describe generating a chart and instructing the provider computer device to display the chart. This amounts to the insignificant extra-solution activity of necessary data outputting (MPEP 2106.05(g)). The generating of the 
Claim 6 recites additional limitations that amount to an additional judicial exception because it recites a mental process and insignificant extra-solution activity. The additional limitations describe determining a third dosage amount, which is a mental process because it is evaluating the patient’s data and making a judgment regarding the dosage amount for the patient based on that data. The transmitting of the data to the patient is necessary data outputting, and the receiving of more patient data is mere data gathering, which are both insignificant extra-solution activity (MPEP 2106.05(g)). The transmitting of the third dosage amount and the receiving of the more patient data are both examples of sending and receiving information over a network, which, when claimed broadly or as insignificant extra-solution activity, is a well-understood, routine, and conventional function of a generic computer (MPEP 2106.05(d).II).
Claim 8 recites additional limitations that amount to the insignificant extra-solution activities (MPEP 2106.05(g)) of mere data gathering (i.e., storing a plurality of additional healthcare content) and necessary data outputting (i.e., presenting at least a portion of the content to the first patient computer device). The storing of data is an example of storing or retrieving data in a memory and sending and receiving information over a network, which are both well-understood, routine, and conventional functions of a generic computer when claimed broadly or as insignificant extra-solution activity (MPEP 2106.05(d).II).
Claim 9 recites additional limitations regarding receiving a patient profile and filtering the additional healthcare content based on the profile. This amounts to the insignificant extra-solution activities of mere data gathering (i.e., receiving the data) and selecting by type and source the data to be manipulated (i.e., filtering the additional content).
Claim 10 recites additional limitations that amount to an additional judicial exception of a mental process and insignificant extra-solution activities. The additional limitations recite a mental process because they describe evaluating the available additional healthcare content and the patient profile and making a judgment regarding the message that should be transmitted to the patient. Describing the specific data types used to make the determination is selecting by type and source the data to be manipulated, and transmitting the message is necessary data outputting. Both of these are insignificant extra-solution activities.
Claim 11 recites additional limitations that amount to the insignificant extra-solution activity of selecting by type and source the data to be manipulated (MPEP 2106.05(g)).
Claims 13-20 are method claims ultimately dependent from claim 12 that recite limitations that are the same or substantially similar to the devices of claims 2-5 and 8-11, respectively. Claims 13-20 are rejected under 35 USC 101 for the same reasons as claims 2-5 and 8-11.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3-7, 12, and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Skoda (US PG Pub. 2017/0032101) in view of Schultz (US PG Pub. 2013/0245389), in further view of Neagle (US PG Pub. 2014/0358018).

Claim 1
	Regarding Claim 1, Skoda teaches 
A health monitoring (HM) computing device for monitoring patient vitals, the HM computing device including at least one processor in communication with at least one memory device, the at least one processor programmed to
Par. [0011] describes how the system can be used by a doctor to monitor a patient and manipulate the administration of the data.
Par. [0046]-[0048] describes the server computer and its associated processor and memory device.
Store medication data for a plurality of patients including dosage data, wherein the dosage data includes a first dosage amount
Par. [0067], “The patient database 210 can include one or more tables storing information related to one or more patients and their corresponding patient devices. The patient database can include information relating to one or more patients registered with the medical management system 120. In some 
Receive patient data from a plurality of user computer devices associated with the plurality of patients, the patient data including measurements for at least one of weight, blood pressure, and pulse
Par. [0073], “The medical manager 220 can be configured to also receive additional information related to each of the patients. In some implementations, the medical management system 120 can communicate with other devices associated with the patient, including wearable devices that may provide physiological feedback or data to the medical management system 120. In some implementations, the wearable devices can measure body temperature, heart rate, breathing rate, oxygen volume, sugar levels, pH levels in fluids, among others.”
Receive, from a healthcare provider computer device, a second dosage amount as an adjustment to the first dosage amount associated with a first patient of the plurality of patients
Par. [0111], “Adjusting the medication dosage can include the medical professional changing the amount of medication dispensed at each consumption, changing a number of times the medication is dispensed to the 
Par. [0117], “Upon making a decision to adjust the medication dosage or halt medication dispensing, the medical professional can input an indication of the medication dosage adjustment (or the adjusted medication dosage) to the provider device 402a through the user interface 410. The input indication can include a medication amount, a number of times the medication is to be consumed per day, timing information for medication consumption or a combination thereof. A halt of medication dispensing can be indicated by a zero medication dosage or through a respective instruction to block the medical dispensing device 302 from dispensing anymore medication from the cartridges 320. The medical professional can also input indication(s) of a new prescription, request for medical test(s), appointment with the patient or a combination thereof. The provider device 402a can determine the need for adjusting medication dosage or halting medication dispensing based on the input from the medical professional (stage 515).”
Transmit the second dosage amount to a first user computer device of the plurality of user computer devices, wherein the first user computer device is associated with the first user
Par. [0121], “The medical management system 120 can be configured to send one or more dosage adjustment instructions to the patient system 502 based on the information received from the provider device 402a (stage 530). Such instructions can include indication(s) of a medication amount (or change 
Receive additional patient data from the first user computer device
Par. [0074], “The medical manager 220 can be configured to communicate with a patient communication device, such as a patient's smartphone or tablet, through which the medical manager 220 can be configured to send notifications to the patient reminding them to take their medications or to perform one or more tasks. In some implementations, the medical manager 220 can be configured to receive data provided by the patient via the patient communication device. In some implementations, the medical manager 220 can establish a communication link with the patient communication device, which can serve as a hub for one or more wearable devices monitoring physiological and other data of the patient as well as the patient device 302.”
Par. [0076] describes the system’s ability to update and maintain the patient records, which shows that the system can continue to receive additional patient data from the patient’s computer device.
Compare the received additional patient data corresponding to the first patient to a reference model, and including threshold data for the at least one of weight, blood pressure, and pulse
Par. [0119], “In general, the dosage manager 408 can retrieve (or read) physiological measurement values, amount of dispensed medication, ambient condition measurements, etc., from the information received from the medical management system 120 at stage 510 and compare the retrieved values (or values computed based on the retrieved values) to corresponding threshold (or range) values store in the LUT.”
Par. [0012], “In some implementations, the medical dispensing device is programmable and capable of maintaining activity logs. The activity logs can identify a date and time at which medication was dispensed, a dosage of medication dispensed as well as any other physiological measurements, for example, temperature, pulse, heart rate, blood pressure, sugar levels, among others, taken around the time the medication was dispensed.”
Generate instructions for displaying a first graphical user interface on a healthcare provider computer device associated with the healthcare provider, and transmitting the generated instructions to the healthcare provider computer device to cause the first graphical user interface to be displayed on the healthcare provider computer device including the additional patient data
Par. [0111], “The provider device 402b can provide the information received from the medical management system 120 at stage 510 for presentation, e.g., through a respective user interface 410, to a user such as a doctor, a nurse, a pharmacist or other medical professional.”
However, Skoda does not explicitly teach
Monitoring patient vitals in real time
The reference model being tailored to the first patient and based on historical patient data of the first patient
The threshold data established by a healthcare provider associated with the corresponding patient
Schultz teaches
Monitoring patient vitals in real time
Par. [0029], “The system monitors the sleep of a patient by evaluating heart rate, breathing, pulse and motion of the patient.”
The reference model being tailored to the first patient and based on historical patient data of the first patient
Par. [0029], “Each patient is different and is assumed to have a different medical condition. The system continuously adapts and learns normal sensor parameter value output for each patient in predefined physical boundaries, e.g., minimum, maximum heart rate. A supervisor is notified and a local alarm in the bed is activated if the patient wakes up, is fidgeting, tries to leave the bed or shows abnormal sensor data. Abnormal sensor data comprises an irregular or increased heart rate or a slight breathing problem for a patient that has not shown this in the past, for example.”
Par. [0036], “The system determines if deviations are significant based on a predetermined adaptive threshold and selects an appropriate action from a lookup table associating parameter patterns specific to the patient concerned with actions to be taken including administering medication, adjusting a patient bed and alerting personnel. The system learns from historical patient specific data derived from multiple patient attached and patient room sensors over a time period and diagnoses new data and acts upon it.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Skoda the ability to monitor patient vitals in real time and to tailor a reference model to a patient based on historical patient data of the first see Schultz, par. [0029]).
Neagle teaches
The threshold data established by a healthcare provider associated with the corresponding patient
Par. [0020], “Other WMM modules 25 may be employed to provide notification and reminder functions for medication pick-up and refills, notifications to healthcare professionals when certain thresholds have been exceeded (e.g., the blood pressure is over a certain limit set by the healthcare professional), for example. The thresholds may be set by a healthcare provider for a particular patient, or set generally for all patients with a certain condition, for example.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Skoda and Schultz the ability to allow for threshold data for each of the parameters to be established by a healthcare provider associated with the patient, as taught by Neagle, because it is a combination of known prior art elements (the patient monitoring system of Skoda that uses thresholds not described as being established by the healthcare provider and the ability of the system of Neagle to allow the healthcare providers to establish the thresholds for individual parameters) according to known methods (adding the program code from Neagle that allows the healthcare provider to establish the thresholds to the system of Skoda) to achieve predictable results (a patient monitoring system like the one in the combination of Skoda and Schultz that allows a healthcare provider to establish the threshold data), with no additional Graham v. Deere considerations (MPEP 2143.I.A).

Claim 3
	Regarding claim 3, the combination of Skoda, Schultz, and Neagle teaches all the limitations of claim 1. Skoda further teaches
The at least one processor being further programmed to transmit the adjustment to the first patient as a notification delivered to the patient’s mobile phone
Par. [0122], “Upon receiving the dosage adjustment instruction at stage 530, the patient system 502 can take the proper steps for adjusting medication dispensing to the patient (stage 535). For instance, if the instruction is received by a mobile or other communication device (other than the medical dispensing device 302), the receiving device can forward the instruction to the medical dispensing device 302... In some implementations, the medical dispensing device 302 can be controlled by the mobile (or other communication) device, in which case, the mobile device can send the at least one dispensing parameter to the medical dispensing device 302.”
The at least one processor being further programmed to transmit messages to the patient as a push notification
Par. [0150], “The medical manager 220 and/or the prescription manager 222 can be configured to send a request to the patient (e.g., via email, SMS, chat, phone call or other communication means) to approve a selected pharmacy store or to select a pharmacy store among a few identified stores.”
Par. [0153], “The medical management system 120 can forward the acknowledgement to the patient system 502 (communication 640). The communication 640 can be via email, SMS, chat, voice message, or other communication platform.”
As described in the specification, an SMS message is considered to be a push notification (Specification, par. [0092], “In some embodiments, the HM computing device 1102 transmits the notifications to a mobile device associated with the patient, such as through push notifications, such as, but not limited to, an app based message, an SMS message, or an MMS message.”).
However, Skoda does not teach
The at least one processor being further programmed to transmit the adjustment as a push notification to the first patient
*** teaches
The at least one processor being further programmed to transmit the adjustment as a push notification to the first patient
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to combine the ability to provide the adjustment to the patient’s communication device, as taught by Skoda, to the ability to provide communications to the patient in a way that is considered to be a push notification by the specification of this application (i.e., SMS messages), as taught by Skoda, in order to add to the system of Skoda, Schultz, and Neagle the ability to transmit the adjustment as a push notification to the first patient because it is a combination of known prior art elements (the ability to provide the adjustment to the first patient on a communication device of Skoda and the ability to provide the patient with SMS messages) according to known methods (transmitting the adjustment to the patient as a notification using SMS messages) to achieve predictable results (a system that has the ability to deliver dosage adjustments to a patient as a push notification using SMS messaging), with no additional Graham v. Deere considerations (MPEP 2143.I.A).

Claim 4

The at least one processor being further programmed to: receive an adjustment threshold from the healthcare provider, and update the reference model tailored to the first patient on the adjustment threshold
Neagle teaches
The at least one processor being further programmed to: receive an adjustment threshold from the healthcare provider, and update the reference model tailored to the first patient on the adjustment threshold
Par. [0020], “Other WMM modules 25 may be employed to provide notification and reminder functions for medication pick-up and refills, notifications to healthcare professionals when certain thresholds have been exceeded (e.g., the blood pressure is over a certain limit set by the healthcare professional), for example. The thresholds may be set by a healthcare provider for a particular patient, or set generally for all patients with a certain condition, for example.”
This is a duplication of the steps associated with the first setting of the threshold. Because the healthcare provider has the ability to set specific limits for individual patients, it would be obvious to allow the provider the ability to repeat the step, and duplication does not have patentable significance unless the duplication produces a new and unexpected result (see MPEP 2144.04.VI).
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Skoda, Schultz, and Neagle the ability to receive an adjustment threshold from the healthcare provider and update the reference model tailored to the first patient on the adjustment threshold, as taught by Neagle, because it is a 
Further, the motivation and rationale to combine the Neagle reference with the combination of Skoda and Schultz based on KSR rationale (A) provided in the rejection of claim 1 similarly applies to the current limitations, and it is incorporated herein.

Claim 5
	Regarding claim 5, the combination of Skoda, Schultz, and Neagle teaches all the limitations of claim 1. Skoda further teaches
The at least one processor further programmed to: generate a chart of the patient data, the additional patient data, the first dosage amount, and the second dosage amount, and 
Par. [0090], “The activity logs can identify a date and time at which medication was dispensed, a dosage of medication dispensed as well as any other physiological measurements, for example, temperature, pulse, heart rate, blood pressure, sugar levels, among others, taken around the time the medication was dispensed. In addition to medication dispensing related activity, the activity logs can identify when a medical care provider communicated with the medical dispensing device 302. In some implementations, the activity logs can include information related to dosage changes as well as changes in the time at which medication is to be administered.”
Par. [0107], “The indication of a medication dispensing event can include information indicative of occurrence of a dispensing event, such as one-bit signal, information indicative of a dispensed medication dosage (or amount), time of dispensing event, location of dispensing event or a combination 
The ability to instruct the provider computer device to display patient data to the healthcare provider
Par. [0103], “The provider can view patient related data on the user interface, including but not limited to current dosage levels of medications, the identity of medications loaded in the cartridges 320 of the medical dispensing device 302, as well as data from one or more monitoring devices monitoring patient's vitals, physiological metrics, among others. The provider can send instructions to administer, modify or otherwise alter dosages to the medical dispensing devices 302.”
Par. [0111], “The provider device 402b can provide the information received from the medical management system 120 at stage 510 for presentation, e.g., through a respective user interface 410, to a user such as a doctor, a nurse, a pharmacist or other medical professional.”
However, Skoda does not explicitly teach
Instruct the healthcare provider computer device to display the chart to the healthcare provider
The following limitation would have been obvious in light of Skoda
Instruct the healthcare provider computer device to display the chart to the healthcare provider
The system has the ability to collect the activity log data from the medical dispensing device and organize it into a report for the system. 
The system also has the ability to provide patient information to the provider for presentation, which includes information regarding the patient’s measurements and dosage information.
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to combine the abilities of the system of Skoda, Schultz, and Neagle to generate a chart of the patient’s data, as taught by Skoda, and provide instructions to display some of the patient’s data to the healthcare provider computer for display to the provider, as taught by Skoda, in order to allow the system to generate a chart of the patient’s data including the patient data, first dosage amount, second dosage amount, and additional patient data because it is a combination of known prior art elements (the ability of Skoda to receive the patient’s activity logs and generate a report of the patient data and the ability of Skoda to provide patient data to the provider for display) according to known methods (outputting to the provider computer device the information compiled in the report of the patient data) to achieve predictable results (a patient monitoring system capable of generating a chart of patient data and providing it to a healthcare provider device for display to a healthcare provider), with no additional Graham v. Deere considerations (MPEP 2143.I.A).

Claim 6
	Regarding claim 6, the combination of Skoda, Schultz, and Neagle teaches all the limitations of claim 1. Skoda further teaches
The at least one processor being further programmed to: determine a third dosage amount as an adjustment to the second dosage amount associated with a first patient
Par. [0119], “The dosage manager 408 can then make a recommendation, for instance, through the user interface 410, for the medical professional to change medication dosage based on the performed comparison(s). The recommendation can include an indication of a new dosage, a dosage adjustment or simply a flag or message indicating a potential need for adjusting medication dosage. The dosage manager 408 can retrieve a value indicative of the new dosage or the dosage adjustment from the LUT. In some implementations, the medical manager 220 (or the prescription manager 222) can compare the physiological measurement values, amount of dispensed medication, ambient condition measurements, etc., obtained from patient system 502 or the provider device 402b to corresponding values in the LUT and make a recommendation for adjusting medication dosage.”
Transmit the third dosage amount to the first user computer device
Par. [0119], “In some implementations, the medical management system 120 can use the recommendation to automatically generate a request to adjust the medication dosage and transmit the request to the patient system 502.”
Receive more patient data from the first user computer device
Par. [0073], “The medical manager 220 can be configured to also receive additional information related to each of the patients. In some implementations, the medical management system 120 can communicate with other devices associated with the patient, including wearable devices that may provide physiological feedback or data to the medical management system 120. In some implementations, the wearable devices can measure body temperature, heart rate, breathing rate, oxygen volume, sugar levels, pH levels in fluids, among others.”
The system uses a feedback loop to iteratively analyze patient data and make adjustments to the patient dosage information. Therefore, the system has the ability to receive more patient data after the determination of the third dosage amount.

Claim 7
	Regarding claim 7, the additional limitations recited in claim 7 are the same or substantially similar to the additional limitations recited in claim 5. Claim 7 is dependent from claim 6, which is dependent from claim 1. Claim 5 is dependent directly from claim 1. The limitations of claim 6 do not affect the generation of a chart of patient data and the ability to display it on the provider computer device, and they would not affect the motivation or rationale to combine references provided for claim 5. Skoda teaches the following limitation not directly addressed by the rejection of claim 5:
Including the third dosage amount
Par. [0090], “In some implementations, the activity logs can include information related to dosage changes as well as changes in the time at which medication is to be administered.”
Because the third dosage amount is a change to the second dosage, it is considered to be taught as being “information related to dosage changes”.
Please refer to the rejection of claim 5 for the additional limitations.

Claim 12
	Claim 12 is a method claim that recites a method for monitoring patient vitals in real time that is performed by method steps that are the same or substantially similar to the functions of 
A computer-based method for monitoring patient vitals in real time, the method implemented using a health monitoring computing device, wherein the HM computing device comprises at least one processor in communication with at least one memory
Par. [0002], “The present application relates generally to systems and methods for medical dispensing, management and monitoring”
Par. [0021], “FIGS. 1B-1D are block diagrams depicting embodiments of computers useful in connection with the methods and systems described herein.”
Par. [0011] describes how the system can be used by a doctor to monitor a patient and manipulate the administration of the data.
Par. [0046]-[0048] describes the server computer and its associated processor and memory device.
Please refer to the rejection of claim 1 for additional limitations.

Claims 14-16
Claims 14-16 are method claims ultimately dependent from claim 12 that recite limitations that are the same or substantially similar to the functions of the devices of claims 3-5, respectively. Please refer to the rejections of claims 12 and 3-5.

Claim(s) 2 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Skoda, Schultz, and Neagle, in further view of Shusterman (US PG Pub. 2013/0231947).

Claim 2
Regarding claim 2, the combination of Skoda, Schultz, and Neagle teaches all the limitations of claim 1. However, Skoda does not teach
The at least one processor being further programmed to determine at least one status category for the first patient, wherein the at least one status category is at least one of a baseline measurement status category, a warning measurement status category, and a critical measurement status category
Shusterman teaches
The at least one processor being further programmed to determine at least one status category for the first patient, wherein the at least one status category is at least one of a baseline measurement status category, a warning measurement status category, and a critical measurement status category
Par. [0012], “Information presentation is preferably user specific and may be presented in numeric, textual or graphical form; it may be color coded (e.g., green color representing normal values; yellow representing borderline and red representing abnormal values).”
Par. [0034], “The results of analysis can be also color-coded, for example, if an indicator is within a normal range or within a certain percent of a moving average of previous values, it will be highlighted with a green color. A borderline parameter can be highlighted by yellow color, and a parameter beyond 3 standard deviations from normal range can be highlighted by red color.”
Par. [0147], “The normal range, maximum and minimum thresholds should be marked by different colors (green=normal, yellow=borderline [close to the thresholds], red=abnormal [exceeds the threshold or range]).”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Skoda, Schultz, and Neagle the ability to determine at least one status category for the first patient, wherein the at least one status category is at least one of a baseline measurement status, a warning measurement status category, and a critical measurement status category, as taught by Shusterman, because it allows for a way to quickly and efficiently interpret the patient’s data, including making the data easily interpretable by a layperson (see Shusterman, par. [0012], [0115]). 

Claim 13
Claim 13 is a method claim ultimately dependent from claim 12 that recites limitations that are the same or substantially similar to the functions of the device of claim 2. Please refer to the rejections of claims 12 and 2.

Claim(s) 8-11 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Skoda, Schultz, and Neagle, in further view of Damani (US PG Pub. 2016/0217266).

Claim 8
	Regarding claim 8, the combination of Skoda, Schultz, and Neagle teaches all the limitations of claim 1. However, Skoda does not teach
The at least one processor being further programmed to: store a plurality of additional healthcare content
Present at least a portion of the plurality of additional healthcare content to the first patient via the first user computer device
Damani teaches
The at least one processor being further programmed to: store a plurality of additional healthcare content
Par. [0054], “The user-specific data is then collected and analyzed together based on knowledge of the interrelationships between medical, genetic, fitness, environmental and nutrition data to develop a comprehensive user profile.”
The stored knowledge regarding the interrelationships between the patient’s data and the programs that are provided to the user based on those interrelationships would be additional healthcare content.
Par. [0142], [0163], [0192] all describe the ability to provide to the user a set of interventions based on the patient’s health profile. In order to provide the interventions to the user, they must be stored in some form so that the system has the ability to access the information.
Present at least a portion of the plurality of additional healthcare content to the first patient via the first user computer device
Par. [0054], “The user profile is then used to develop personalized health and wellness programs that are targeted to improving key health factors such as oxygen consumption (VO.sub.2), metabolism, visceral fat, body fat and posture, amongst others, by implementing changes in the user's fitness, nutrition, health care, environment and other behavioral components. The user is provided with a customized, interactive graphical user interface dashboard and one or more mobile health devices and applications to track and monitor their current health and wellness data and motivate the user to achieve their personalized goals.”
Par. [0193], “The user interface in FIG. 9 and FIG. 10 may include a recommendations section which displays one or more recommendations to the user in order to help achieve one or more goals with regard to the user's health and wellness. The recommendations may be based on the user's profile and be updated based on current information that is periodically or constantly being input to the front-end cloud server by the third party data sources.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Skoda, Schultz, and Neagle the ability to store additional healthcare content and present at least a portion of the additional healthcare content on the first user computer device, as taught by Damani, because it allows the system to identify trends in the patient’s data and provide the patient with information and recommendations that would help the patient manage their health and wellness (see Damani, par. [0054], [0193], [0254]).

Claim 9
	Regarding claim 9, the combination of Skoda, Schultz, Neagle, and Damani teaches all the limitations of claim 8. However, Skoda does not teach
The at least one processor being further programmed to: receive from at least one of the first patient and the healthcare provider a first patient profile
Filter the plurality of additional healthcare content based on the first patient profile
Damani teaches
The at least one processor being further programmed to: receive from at least one of the first patient and the healthcare provider a first patient profile
Par. [0065], “FIG. 6 illustrates one embodiment of a method of improving a user's health and wellness, according to one embodiment of the invention. In a first step 202, data on the user is collected, such as information on the user's medical, genetic, fitness and nutrition. Existing medical conditions, genetic predispositions, exercise abilities including body performance testing, diet, caloric intake, etc. may all be collected. In a next step 204, a user profile is developed which summarizes the health and wellness of the user based on the collected data.”
Par. [0198], “Once the user data is collected at the dashboard database, the front-end cloud server will request the data in order to generate the health and wellness dashboard. In this embodiment, the data in the dashboard database is protected by a secure firewall, and additional firewalls may be placed throughout the system to protect data being transmitted across the system. The front-end cloud server then analyzes the data using proprietary algorithms to compare data, analyze it for patterns and then generate the health and wellness dashboard with user-specific health and wellness 
Filter the plurality of additional healthcare content based on the first patient profile
Par. [0205], “The data collected can be displayed in a wholly interactive, customizable manner depending on each particular user and depending on the viewer who will be viewing the dashboard. In the embodiments illustrated in FIGS. 9-24, these reports may be customized for a user, a physician or healthcare team and even an administrator at a school or company who is managing a health incentives program. For example, a user with medical data indicating risk factors for chronic disease such as hypertension, hypercholesterolemia, coronary artery disease, cancer, diabetes, etc. may be categorized with specific goals to improve their mortality rates—such as nutrition and fitness recommendations, or in some cases, a recommendation to consult with a doctor to determine whether a certain disease is present.”
Par. [0254], “Personalized messages educated patients about their chronic conditions, encouraged the self-tracking of relevant data, promoted medication adherence and provided feedback regarding patients' behavior and activities.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Skoda, Schultz, Neagle, and Damani the ability to receive a user profile and filter the additional healthcare content based on the user profile, as taught by Damani, because it allows the system to provide recommendations to the see Damani, par. [0054], [0254]).

Claim 10
	Regarding claim 10, the combination of Skoda, Schultz, Neagle, and Damani teaches all the limitations of claim 9. Skoda further teaches
The at least one processor being further programmed to determine a motivational message to transmit to the first patient based on the first patient user profile, the additional patient data, and the plurality of additional healthcare content
Damani teaches
The at least one processor being further programmed to determine a motivational message to transmit to the first patient based on the first patient user profile, the additional patient data, and the plurality of additional healthcare content
Par. [0054], “The user is provided with a customized, interactive graphical user interface dashboard and one or more mobile health devices and applications to track and monitor their current health and wellness data and motivate the user to achieve their personalized goals.”
Par. [0254], “Personalized messages educated patients about their chronic conditions, encouraged the self-tracking of relevant data, promoted medication adherence and provided feedback regarding patients' behavior and activities.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Skoda, Schultz, Neagle, and Damani the see Damani, par. [0054], [0254]).

Claim 11
	Regarding claim 11, the combination of Skoda, Schultz, Neagle, and Damani teaches all the limitations of claim 8. However, Skoda does not teach
The plurality of additional healthcare content including information associated with a disease corresponding to a disease of the first patient
Damani teaches
The plurality of additional healthcare content including information associated with a disease corresponding to a disease of the first patient
Par. [0079], “Ranking and rating systems are developed based on knowledge of which factors and comorbidities and which levels of those factors lead to improved health and wellness, reduced mortality, and better quality of life.”
Par. [0205], “For example, a user with medical data indicating risk factors for chronic disease such as hypertension, hypercholesterolemia, coronary artery disease, cancer, diabetes, etc. may be categorized with specific goals to improve their mortality rates—such as nutrition and fitness recommendations, or in some cases, a recommendation to consult with a doctor to determine whether a certain disease is present.”
Par. [0254], “Personalized messages educated patients about their chronic conditions, encouraged the self-tracking of relevant data, promoted 
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Skoda, Schultz, Neagle, and Damani the ability to have the plurality of healthcare content include information associated with a disease corresponding to a disease of the first patient, as taught by Damani, because it allows the system to provide recommendations to the patient to improve their health and wellness that are specific to the patient’s current diseases or comorbidities  (see Damani, par. [0079], [0205], [0254]).

Claims 17-20
	Claims 17-20 are method claims ultimately dependent from claim 12 that recite limitations that are the same or substantially similar to the functions of the devices of claims 8-11, respectively. Please refer to the rejections of claims 12 and 8-11.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D MOSELEY whose telephone number is (469)295-9099.  The examiner can normally be reached on Mon-Thur 9:30-6:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/GREGORY D. MOSELEY/Examiner, Art Unit 3686